 



Exhibit 10.1
EXECUTION COPY

      GOLDMAN SACHS CREDIT PARTNERS L.P.   LEHMAN BROTHERS COMMERCIAL BANK 85
Broad Street   LEHMAN COMMERCIAL PAPER INC. New York, New York 10004   745
Seventh Avenue     New York, New York 10019           LEHMAN BROTHERS INC.    
745 Seventh Avenue     New York, New York 10019

PERSONAL AND CONFIDENTIAL
July 21, 2007
Transocean Inc.
4 Greenway Plaza
Houston, Texas 77046
Attention: General Counsel
GlobalSantaFe Corporation
15375 Memorial Drive
Houston, Texas 77079
Attention: General Counsel
Commitment Letter
Ladies and Gentlemen:
We are pleased to confirm the arrangements under which (a) Goldman Sachs Credit
Partners L.P. (“GSCP”) is exclusively authorized by Transocean Inc., a
corporation organized under the laws of the Cayman Islands (“Red” or the
“Borrower”), and GlobalSantaFe Corporation, a corporation organized under the
laws of the Cayman Islands (“Blue” and, together with Red, the “Parents” or
“you”) to act as joint lead arranger, joint bookrunner (with “left side”
designation) and administrative agent for the Bridge Loan Facility (as defined
below), (b) Lehman Brothers Inc. (“LBI”) is exclusively authorized by the
Parents to act as joint lead arranger and joint bookrunner for the Bridge Loan
Facility, and (c) Lehman Commercial Paper Inc. (“LCPI”) is exclusively
authorized by the Parents to act as syndication agent for the Bridge Loan
Facility, in each case on the terms and subject to the conditions set forth in
this letter and the attached Annexes A, B, C, D and E hereto (collectively, the
“Commitment Letter”). In connection with the foregoing, GSCP, Lehman Brothers
Holdings Inc. (collectively, with affiliates, the “LBHI”) and Lehman Brothers
Commercial Bank (collectively, with affiliates, “LBCB” and together with LBHI,
the

1



--------------------------------------------------------------------------------



 



“Lehman Lenders”) severally (and not jointly) commit to provide the financing
for certain transactions described herein, on the terms and subject to the
conditions set forth in this Commitment Letter.
You have informed GSCP and each Lehman Party that Red intends to acquire (the
“Acquisition”) Blue (together with its subsidiaries, the “Merged Business”). You
have also informed us that the Acquisition will be accomplished through the
merger by way of scheme of arrangement qualifying as an amalgamation (the
“Merger”) of a newly created, wholly-owned subsidiary of Red (“Merger Sub”) with
Blue pursuant to an Agreement and Plan of Merger among Red, Blue and Merger Sub
(the “Merger Agreement”) and that Merger Sub will be the surviving entity
following the Merger. Immediately prior to the Merger and in connection with a
reclassification (the “Reclassification”) by scheme of arrangement of Red’s
outstanding ordinary shares pursuant to the Merger Agreement, shareholders of
Red will receive new ordinary shares of Red and certain cash consideration (the
“Red Cash Consideration”). In connection with the Merger, shareholders of Blue
will receive ordinary shares of Red (after giving effect to the
Reclassification) and certain cash consideration (the “Blue Cash Consideration”
and, together with the Red Cash Consideration, the “Cash Consideration”). In
addition, certain indebtedness of the Parents will be refinanced (the
“Refinancing”) with their respective excess cash. You have also informed us that
the Cash Consideration will be financed from the proceeds of a $15.0 billion
Senior Unsecured Bridge Loan Facility (the “Bridge Loan Facility”).
Each of GSCP and LBI is pleased to confirm its commitment to act, and you hereby
appoint each of GSCP and LBI to act, as joint lead arrangers and joint
bookrunners (in such capacities, each an “Arranger” and collectively the
“Arrangers”) for the Bridge Loan Facility, in each case on the terms and subject
to the conditions contained in this Commitment Letter. GSCP is pleased to
confirm its commitment to act, and you hereby appoint GSCP to act, as
administrative agent (the “Administrative Agent”) for the Bridge Loan Facility,
and to provide the Borrower a portion of the Bridge Loan Facility in an
aggregate principal amount equal to $10.0 billion, on the terms and subject to
the conditions contained in this Commitment Letter. You agree that GSCP will
have “left” placement in any and all marketing materials or other documentation
used in connection with the Bridge Loan Facility. LCPI is pleased to confirm its
commitment to act, and you hereby appoint LCPI to act, as syndication agent (the
“Syndication Agent”), on the terms and subject to the conditions contained in
this Commitment Letter. The Lehman Lenders are pleased to confirm their
commitment to provide the Borrower a portion of the Bridge Loan Facility in an
aggregate principal amount equal to $5.0 billion, on the terms and subject to
the conditions contained in this Commitment Letter. GSCP’s and the Lehman
Lenders’, LBI’s and LCPI’s ( collectively, the “Lehman Parties”) fees for
services related to the Bridge Loan Facility are set forth in a separate fee
letter (the “Fee Letter”) entered into by the Parents, GSCP and the Lehman
Parties on the date hereof. In addition, pursuant to an engagement letter (the
“Engagement Letter”) entered into on the date hereof, among the Parents,
Goldman, Sachs & Co. (“Goldman Sachs”) and LBI, the Parents have, among other
things, offered Goldman Sachs and LBI the right to act as joint underwriters,
initial purchasers, joint bookrunners and/or joint placement agents, in each
case, for the Parents and for their respective affiliates in connection with any
underwritten offering or private placement of Permanent Securities (as defined
therein).
GSCP’s and the Lehman Lenders’ commitments are subject to, as of the Closing
Date (as defined in Annex B), there not having been or continuing to exist any
event, change, occurrence, effect, fact, circumstance or condition since
December 31, 2006 that, individually or in the aggregate, has had or is
reasonably likely to have, a “Material Adverse Effect,” as defined in the Merger
Agreement, and not otherwise actually disclosed in or contemplated by the Merger
Agreement, including the schedules thereto (to the extent permitted to be
disclosed pursuant to the terms of the Merger Agreement), with respect to the
Borrower and its subsidiaries, taken as a whole, or Blue and its subsidiaries,
taken as a whole. GSCP’s and the Lehman Parties’ respective commitments are also
subject to the negotiation, execution and delivery of appropriate definitive
loan documents relating to the Bridge Loan Facility including,

2



--------------------------------------------------------------------------------



 



without limitation, a credit agreement and other related definitive documents
(collectively, the “Loan Documents”) to be based upon and consistent with the
terms set forth in this Commitment Letter and the Existing Facility (as defined
in Annex B) and otherwise reasonably acceptable to the Parents, GSCP, and the
Lehman Parties.
GSCP and each Lehman Party intends and reserves the right to syndicate the
Bridge Loan Facility to the Lenders (as defined in Annex B), and you acknowledge
and agree that GSCP and the Lehman Parties intend to commence syndication
efforts promptly following your acceptance of this Commitment Letter. GSCP and
the Lehman Parties will select the Lenders with the consent of the Parents (not
to be unreasonably withheld or delayed). GSCP and the Lehman Parties will lead
the syndication (in consultation with the Parents), including determining the
timing of all offers to potential Lenders, any title of agent or similar
designations or roles awarded to any Lender and the acceptance of commitments,
the amounts offered and the compensation provided to each Lender from the
amounts to be paid to GSCP and the Lehman Parties pursuant to the terms of this
Commitment Letter and the Fee Letter. GSCP and the Lehman Parties will determine
(in consultation with the Parents) the final commitment allocations. Each Parent
agrees to use commercially reasonable efforts to ensure that GSCP’s and the
Lehman Parties’ syndication efforts benefit from the existing lending
relationships of such Parent and its respective subsidiaries. To facilitate an
orderly and successful syndication of the Bridge Loan Facility, you agree that,
until the earlier of the date on which GSCP and the Lehman Lenders collectively
hold no more than one-third of the total outstanding commitments under the
Bridge Loan Facility (a “Successful Syndication”) and 60 days following the date
of initial funding under the Bridge Loan Facility, the Parents and their
respective subsidiaries will not syndicate or issue, attempt to syndicate or
issue, announce or authorize the announcement of the syndication or issuance of
any third-party debt facility or debt security of the Parents or any of their
respective subsidiaries (other than (i) the Bridge Loan Facility, (ii) in
connection with the increase of the aggregate amount of Red’s existing Working
Capital Facility (as defined in Annex B) to $2.0 billion; provided that Red
shall have first consulted with GSCP and the Lehman Parties, and
(iii) additional indebtedness the proceeds of which are used to reduce on a
dollar-for-dollar basis the commitments of GSCP and the Lehman Lenders hereunder
(proportionately, based upon the amount of their respective commitments
hereunder); provided that if such indebtedness is a loan facility the Parents
shall have first consulted with GSCP and the Lehman Parties), including any
renewals or refinancings of any existing debt facility or debt security, without
the prior written consent of GSCP and the Lehman Parties. GSCP and the Lehman
Parties shall provide the Parents prompt notice of the achievement of a
Successful Syndication. Without limiting the Parents’ obligations to assist with
the syndication as set forth in this Commitment Letter and subject to the
immediately succeeding paragraph, GSCP and the Lehman Lenders agree that the
completion of such syndication is not a condition to their commitments under
this Commitment Letter.
The Parents agree to cooperate with the Arrangers in connection with (i) the
preparation of an information package regarding the business, operations,
financial projections and prospects of the Parents and their respective
subsidiaries including, without limitation, the delivery of all information
relating to the transactions contemplated hereunder prepared by or on behalf of
the Parents or their respective subsidiaries deemed reasonably necessary by the
Arrangers to complete the syndication of the Bridge Loan Facility (including,
without limitation, obtaining a corporate family rating from Moody’s Investor
Services, Inc. (“Moody’s”) and a corporate credit rating from Standard & Poor’s
Ratings Group, a division of The McGraw Hill Corporation (“S&P”)) and (ii) the
presentation of an information package customary in format and content in
meetings and other communications with prospective Lenders in connection with
the syndication of the Bridge Loan Facility (including, without limitation,
direct contact between senior management and representatives of the Parents and
their respective subsidiaries with prospective Lenders and participation of such
persons in meetings); provided that (i) each Parent shall not be required to
provide any information required hereby to the extent such information relates
solely to the other Parent and its subsidiaries and (ii) Red shall solely be
responsible for any combined financial

3



--------------------------------------------------------------------------------



 



projections included in such materials. The Parents further agree that the
commitment of GSCP and the Lehman Lenders hereunder is conditioned upon the
Parents’ satisfaction in all material respects of the requirements of the
foregoing provisions of this paragraph by a date sufficient to afford the
Arrangers a period of at least 30 consecutive days following the launch of the
general syndication of the Bridge Loan Facility to syndicate the Bridge Loan
Facility prior to the Closing Date (as defined in Annex B). The Parents will be
solely responsible for the contents of any such information package and
presentation and acknowledge that GSCP and the Lehman Parties will be using and
relying upon the information contained in such information package and
presentation without independent verification thereof; provided that (i) each
Parent will not be responsible for the contents thereof relating to the other
Parent and its subsidiaries to the extent provided solely by or on behalf of the
other Parent and its subsidiaries and (ii) Red shall solely be responsible for
any combined financial projections included in such materials. The Parents agree
that information regarding the Bridge Loan Facility and information provided by
the Parents or their respective representatives to GSCP and the Lehman Parties
in connection with the Bridge Loan Facility (including, without limitation,
draft and execution versions of the Loan Documents, opinions of counsel,
publicly filed financial statements, and draft or final offering materials
relating to contemporaneous or prior securities issuances by the Parents) may be
disseminated to potential Lenders and other persons through one or more internet
sites (including an IntraLinks, SyndTrak or other electronic workspace (the
“Platform”)) created for purposes of syndicating the Bridge Loan Facility or
otherwise, in accordance with each Arranger’s standard syndication practices
(including hard copy and via electronic transmissions), and you acknowledge that
none of GSCP, the Lehman Parties or any of their respective affiliates will be
responsible or liable to you or any other person or entity for damages arising
from the use by others of the information or other materials obtained on the
Platform.
The Parents acknowledge that certain of the Lenders may be “public side” Lenders
(i.e. Lenders that do not wish to receive material non-public information with
respect to the Parents or their respective subsidiaries or their respective
securities) (each, a “Public Lender”). At the request of GSCP or the Lehman
Parties, the Parents agree to prepare an additional version of the information
package and presentation to be used by Public Lenders that does not contain
material non-public information concerning the Parents, their respective
subsidiaries or their respective securities. It is understood that in connection
with your assistance described above, authorization letters will be included in
any Confidential Information Memorandum that authorize the distribution of the
Confidential Information Memorandum to prospective Lenders, containing a
representation to the Arrangers that the public-side version does not include
material non-public information about the Parents, their respective subsidiaries
or their respective securities. In addition, the Parents agree that unless
specifically labeled “Private — Contains Non-Public Information,” no
information, documentation or other data disseminated to prospective Lenders in
connection with the syndication of the Bridge Loan Facility, whether through an
internet site (including, without limitation, the Platform), electronically, in
presentations at meetings or otherwise, will contain any material non-public
information concerning the Parents, their respective subsidiaries or their
securities. For the avoidance of any doubt, the each Parent acknowledges and
agrees that the following documents may be distributed to Public Lenders (unless
such Parent promptly notifies GSCP and the Lehman Parties that any such document
contains material non-public information with respect to such Parent, its
subsidiaries or its securities): (a) drafts and final versions of the Loan
Documents and opinions of counsel; (b) administrative materials prepared by the
Arrangers for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda); and (c) term sheets and
notification of changes in the terms of the Bridge Loan Facility.
Each Parent represents and covenants that (i) all information (other than
financial projections, budgets, other forward-looking information and
information of a general economic or industry nature) provided directly or
indirectly by such Parent or its subsidiaries to GSCP, the Lehman Parties or the
Lenders in connection with the transactions contemplated hereunder is and will
be, when taken as a whole, complete and correct in all material respects and
does not and will not contain any untrue statement of a material

4



--------------------------------------------------------------------------------



 



fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading and (ii) the financial projections that have
been or will be made available to GSCP, the Lehman Parties or the Lenders by or
on behalf of such Parent or its subsidiaries have been and will be prepared in
good faith based upon assumptions that are believed by the preparer thereof to
be reasonable at the time made, it being understood and agreed that financial
projections are not a guarantee of financial performance and actual results may
differ from financial projections and such differences may be material; provided
that, notwithstanding the foregoing, with respect to any combined financial
projections for the Borrower and the Merged Business the representation and
covenant in this clause (ii) shall be made by Red with respect to such combined
financial projections. Each Parent agrees that if at any time prior to the
Closing Date, any of the representations in the preceding sentence by such
Parent would be incorrect in any material respect if the information and
financial projections were being furnished, and such representations were being
made, at such time, then such Parent will promptly supplement, or cause to be
supplemented, the information and financial projections so that such
representations will be correct in all material respects under those
circumstances. We understand and agree that none of Red or any of its affiliates
represents or covenants with respect to Blue or any of its affiliates, except as
provided in the proviso to clause (ii) of this paragraph, and none of Blue or
any of its affiliates represents or covenants with respect to Red or any of its
affiliates.
In connection with arrangements such as this, it is our respective firm’s policy
to receive indemnification. Each Parent agrees to the provisions with respect to
our indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.
This Commitment Letter may not be assigned by you without the prior written
consent of GSCP and the Lehman Parties (and any purported assignment without
such consent will be null and void), is intended to be solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto. Each of GSCP
and the Lehman Lenders may assign its commitment hereunder, in whole or in part,
to any of its affiliates or, as provided above, to any Lender (with the prior
consent of the Parents, which shall not be unreasonably withheld or delayed)
prior to the Closing Date, and upon such assignment, GSCP or the Lehman Lenders,
as applicable, will be released from the portion of its commitment hereunder
that has been assigned; provided that if such assignment is to a Lender such
assignment shall be approved by the Parents and shall be pursuant to
documentation reasonably acceptable to the Parents enforceable by the Parents
against such Lender. Neither this Commitment Letter nor the Fee Letter may be
amended or any term or provision hereof or thereof waived or modified except by
an instrument in writing signed by each of the parties hereto and thereto, and
any term or provision hereof or thereof may be amended or waived only by a
written agreement executed and delivered by all parties hereto.
Each of GSCP and the Lehman Lenders hereby notifies the Parents that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) it and each Lender may be
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of, the Borrower and other
information that will allow GSCP, the Lehman Lenders and each Lender to identify
the Borrower in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective for GSCP,
the Lehman Lenders and each Lender.
Please note that this Commitment Letter, the Fee Letter and any written or oral
advice provided by GSCP and the Lehman Parties in connection with this
arrangement are exclusively for the information of the Parents and may not be
disclosed to any third party or circulated or referred to publicly without our
prior written consent except, after providing written notice to GSCP and the
Lehman Parties, pursuant to a subpoena or order issued by a court of competent
jurisdiction or by a judicial, administrative or legislative body or committee;
provided that we hereby consent to (a) your disclosure of (i) this Commitment
Letter,

5



--------------------------------------------------------------------------------



 



the Fee Letter and such advice to the Parents’ respective officers, directors
and legal and accounting advisors who are directly involved in the consideration
of the Bridge Loan Facility and who have been informed by you of the
confidential nature of such advice and the Commitment Letter and Fee Letter and
who have agreed to treat such information confidentially, and (ii) this
Commitment Letter and the information contained herein and the aggregate amount
(and accounting effect) of the fees provided for in the Fee Letter, in each case
as required by applicable law or compulsory legal process or rule of a stock
exchange and as required to be disclosed in the press release concerning the
Acquisition, the proxy materials directly related to the Acquisition and related
filings (in which case you agree to inform us promptly thereof) and (b) the
reference to the Fee Letter in the Merger Agreement and, to the extent required,
in the proxy materials directly related to the Acquisition and related filings.
The provisions of this paragraph shall survive any termination or completion of
the arrangement provided by this Commitment Letter.
As you know, each of Goldman Sachs and LBI is a full service securities firm
engaged, either directly or through its respective affiliates in various
activities, including securities trading, investment management, financing and
brokerage activities and financial planning and benefits counseling for both
companies and individuals. In the ordinary course of these activities, Goldman
Sachs, LBI or their respective affiliates may actively trade the debt and equity
securities (or related derivative securities) of the Parents, their respective
subsidiaries and other companies which may be the subject of the arrangements
contemplated by this letter for their own account and for the accounts of their
customers and may at any time hold long and short positions in such securities.
Goldman Sachs, LBI or their respective affiliates may also co-invest with, make
direct investments in, and invest or co-invest client monies in or with funds or
other investment vehicles managed by other parties, and such funds or other
investment vehicles may trade or make investments in securities or other debt
obligations of the Parents, their respective subsidiaries or other companies
which may be the subject of the arrangements contemplated by this Commitment
Letter.
GSCP and its affiliates, including Goldman Sachs (collectively “GS”) and the
Lehman Parties and their affiliates (collectively “Lehman”) may have economic
interests that conflict with those of the Parents. You agree that GS and Lehman
will act under this Commitment Letter as an independent contractor and that
nothing in this Commitment Letter or the Fee Letter or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between GS and Lehman and the Parents, their respective
shareholders or their respective affiliates (except as may otherwise be agreed
to by either GS or Lehman in a separate written agreement with such Parent). You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between GS
and Lehman, on the one hand, and each Parent, on the other, (ii) in connection
therewith and with the process leading to such transaction GS and Lehman are
acting solely as a principal and not the agent or fiduciary of either Parent,
its management, shareholders, creditors or any other person, (iii) neither GS
nor Lehman have assumed an advisory or fiduciary responsibility in favor of
either Parent with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether GS, Lehman or any of their
respective affiliates have advised or are currently advising a Parent on other
matters) or any other obligation to such Parent, except the obligations
expressly set forth in this Commitment Letter and the Fee Letter and as may
otherwise be agreed to by either GS or Lehman in a separate written agreement
with such Parent and (iv) each Parent has consulted its own legal and financial
advisors to the extent it deemed appropriate. Each Parent further acknowledges
and agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto. Each Parent agrees
that it will not claim that GS or Lehman has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Parent, in
connection with such transaction or the process leading thereto (except as may
otherwise be agreed to by either GS or Lehman in a separate written agreement
with such Parent) . In addition, GS and Lehman may employ the services of their
respective affiliates in providing certain services hereunder and may exchange
with such affiliates information concerning the Parents, their respective
subsidiaries

6



--------------------------------------------------------------------------------



 



and other companies that may be the subject of this arrangement, and such
affiliates shall be entitled to the benefits afforded to GS and Lehman
hereunder.
In addition, please note that none of GSCP, Goldman Sachs, the Lehman Parties or
their respective affiliates provide accounting, tax or legal advice.
Consistent with GSCP’s and the Lehman Parties’ policies to hold in confidence
the affairs of its customers (including pursuant to the terms of any separate
agreement among the parties hereto entered into in connection with the
Acquisition or the Bridge Loan Facility), neither GSCP nor the Lehman Parties
will furnish confidential information obtained from you by virtue of the
transactions contemplated by this Commitment Letter to any of its other
customers. Furthermore, you acknowledge that none of GSCP, the Lehman Parties or
any of their respective affiliates has an obligation to use in connection with
the transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other
person.
Each of GSCP’s and the Lehman Lenders’ commitments hereunder will terminate upon
the first to occur of (i) the consummation of the Acquisition, (ii) the
termination of the Merger Agreement and (iii) the date that is one year from the
effective date of the Merger Agreement (which date shall not be later than
July 31, 2007) unless the closing of the Bridge Loan Facility, on the terms and
subject to the conditions contained herein, shall have been consummated on or
before such date.
Each Parent agrees that any suit or proceeding arising in respect to this letter
or our commitment or the Fee Letter will be tried exclusively in the U.S.
District Court for the Southern District of New York or, if that court does not
have subject matter jurisdiction, in any state court located in the City of New
York, and each Parent agrees to submit to the exclusive jurisdiction of, and to
venue in, such court. Each Parent hereby appoints CT Corporation, as its agent
for service of process for purposes of the foregoing sentence only. Any right to
trial by jury with respect to any action or proceeding arising in connection
with or as a result of either our commitment or any matter referred to in this
letter or the Fee Letter is hereby waived by the parties hereto. This Commitment
Letter and the Fee Letter shall be governed by and construed in accordance with
the laws of the State of New York without regard to principles of conflicts of
laws.
This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among the parties hereto with
respect to the Bridge Loan Facility and set forth the entire understanding of
the parties with respect thereto and supersede any prior written or oral
agreements among the parties hereto with respect to the Bridge Loan Facility.
[Remainder of page intentionally left blank.]

7



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing is in accordance with your understanding
by signing and returning to GSCP and the Lehman Parties the enclosed copy of
this Commitment Letter, together, if not previously executed and delivered, with
the Fee Letter on or before the close of business on July 27, 2007, whereupon
this Commitment Letter and the Fee Letter will become binding agreements between
us. If not signed and returned as described in the preceding sentence by such
date, this offer will terminate on such date. We look forward to working with
you on this assignment.

                  Very truly yours,    
 
                GOLDMAN SACHS CREDIT PARTNERS L.P.    
 
           
 
  By:   /s/ Bruce H. Mendelsohn
 
Authorized Signatory    
 
                LEHMAN COMMERCIAL PAPER INC.    
 
           
 
  By:   /s/ Gregory L. Smith
 
        Name: Gregory L. Smith
Title: Managing Director    
 
                LEHMAN BROTHERS COMMERCIAL BANK    
 
           
 
  By:   /s/ Brian McNany
 
        Name: Brian McNany
Title: Authorized Signatory    
 
                LEHMAN BROTHERS INC.    
 
           
 
  By:   /s/ Gregory L. Smith
 
        Name: Gregory L. Smith
Title: Managing Director    
 
                LEHMAN BROTHERS HOLDINGS INC.    
 
           
 
  By:   /s/ Gregory L. Smith
 
        Name: Gregory L. Smith
Title: Managing Director    

8



--------------------------------------------------------------------------------



 



          ACCEPTED AS OF July 21, 2007:    
 
        TRANSOCEAN INC.    
 
       
By:
  /s/ Robert L. Long
 
    Name: Robert L. Long
Title: Chief Executive Officer    
 
        GLOBALSANTAFE CORPORATION    
 
       
By:
  /s/ Jon A. Marshall
 
    Name: Jon A. Marshall
Title: President and Chief Executive Officer    

9



--------------------------------------------------------------------------------



 



Annex A
In the event that GSCP or any Lehman Party becomes involved in any capacity in
any action, proceeding or investigation brought by or against any person,
including shareholders of each Parent, in connection with or as a result of
either this arrangement or any matter referred to in this Commitment Letter or
the Fee Letter (together, the “Letters”), such Parent agrees to reimburse GSCP
and each Lehman Party, as the case may be, for its reasonable out-of-pocket
legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith. If the Acquisition is not
consummated, then each Parent shall be severally, and not jointly, responsible
for, in the case of Red, 66 2/3%, and, in the case of Blue, 33 1/3% of such
expenses. Each Parent also agrees to indemnify and hold GSCP and each Lehman
Party harmless against any and all losses, claims, damages or liabilities to any
such person in connection with or as a result of either this arrangement or any
matter referred to in the Letters, and without regard to the exclusive or
contributory negligence of GSCP and each Lehman Party, except to the extent that
such loss, claim, damage or liability has been found by a final, non appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of GSCP or such Lehman Party, as the
case may be, in performing the services that are the subject of the Letters. If
for any reason the foregoing indemnification is unavailable to GSCP or any
Lehman Party or insufficient to hold it harmless, then the Parents shall
contribute to the amount paid or payable by GSCP or such Lehman Party, as the
case may be, as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of
(i) the Parents and their respective affiliates and shareholders on the one hand
and (ii) GSCP and the Lehman Parties on the other hand, in the matters
contemplated by the Letters as well as the relative fault of (i) the Parents and
their respective affiliates or shareholders and (ii) GSCP and the Lehman Parties
with respect to such loss, claim, damage or liability and any other relevant
equitable considerations; provided, further, that if the Acquisition is not
consummated, then each Parent, as the case may be, shall be solely responsible
to indemnify, pay and hold harmless such indemnified parties against any such
loss, liability, cost or expense that arises out of or is based upon any breach
of any representation, warranty or covenant made by such Parent (including its
share of any loss, liability, cost or expense that arose out of or was based
upon any breach of any representation, warranty or covenant made by the other
Parent). The reimbursement, indemnity and contribution obligations of the
Parents under this paragraph shall be in addition to any liability which the
Parents may otherwise have, shall extend upon the same terms and conditions to
any affiliate of GSCP, any affiliate of the Lehman Parties and the partners,
officers, directors, agents, employees and controlling persons (if any), as the
case may be, of GSCP and the Lehman Parties and any such affiliate, and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Parents, GSCP, the Lehman Parties, any such
affiliate and any such person. Each Parent also agrees that none of GSCP, the
Lehman Parties or any of such affiliates, partners, officers, directors, agents,
employees or controlling persons shall have any liability based on its or their
exclusive or contributory negligence or otherwise to such Parent or any person
asserting claims on behalf of or in right of such Parent or any other person in
connection with or as a result of either this arrangement or any matter referred
to in the Letters, except in the case of such Parent to the extent that any
losses, claims, damages, liabilities or expenses incurred by such Parent or its
affiliates or shareholders have been found by a final, non appealable judgment
of a court of competent jurisdiction to have resulted from the gross negligence,
bad faith or willful misconduct of such indemnified party in connection with
this arrangement or any other such matter referred to in the Letters; provided,
however, that in no event shall such indemnified party, or other parties, have
any liability for any indirect, consequential or punitive damages in connection
with or as a result of such indemnified party’s or such other parties’ or
activities related to the Letters. In no event shall the acts or omissions of
GSCP or the Lehman Parties, as the case may be, have any effect on the rights
and privileges of the other party. The provisions of this Annex A shall survive
any termination or completion of the arrangement provided by the Letters

Annex A



--------------------------------------------------------------------------------



 



ANNEX B
Transocean Inc.
Summary of Material Terms and Conditions of Bridge Loan Facility
This Summary of Material Terms and Conditions outlines certain terms of the
Bridge Loan Facility referred to herein.

     
Borrower:
  Transocean Inc., a corporation organized under the laws of the Cayman Islands
(the “Borrower”).
 
   
Purpose/Use of Proceeds:
  The proceeds of the Bridge Loan Facility shall be used to fund the cash
consideration payable to shareholders of the Borrower pursuant to the
Reclassification (as defined in the Commitment Letter) and GlobalSantaFe
Corporation, a corporation organized under the laws of the Cayman Islands
(“Blue”), in connection with the acquisition (the “Acquisition”) of Blue
(together with its subsidiaries, the “Merged Business”) by the Borrower pursuant
to the merger by way of scheme of arrangement qualifying as an amalgamation (the
“Merger”) of Blue into a newly created, wholly-owned subsidiary of the Borrower
(“Merger Sub”) with such Merger Sub surviving such Merger.
 
   
Joint Lead Arrangers and Joint Bookrunners:
  Goldman Sachs Credit Partners L.P. (“GSCP”) and Lehman Brothers, Inc. (“LBI”,
in their capacities as Joint Lead Arrangers and Joint Bookrunners, the
“Arrangers”).
 
   
Syndication Agent:
  Lehman Commercial Paper Inc. (in such capacity, the “Syndication Agent”).
 
   
Administrative Agent:
  GSCP (in such capacity, the “Administrative Agent”).
 
   
Lenders:
  GSCP, any or all of the Lehman Lenders (as defined in the Commitment Letter)
and/or other financial institutions selected by the Arrangers with the consent
of the Parents (not to be unreasonably withheld or delayed) (each, a “Lender”
and, collectively, the “Lenders”).
 
   
Amount of Facility:
   $15.0 billion senior unsecured bridge loan (the “Bridge Loan Facility”):
 
   
Availability:
  One drawing may be made under the Bridge Loan Facility on the Closing Date.
 
   
Maturity Date:
  The first anniversary of the Closing Date.

Annex B-2



--------------------------------------------------------------------------------



 



     
Closing Date:
  The date on or before the date that is one year from the effective date of the
Merger Agreement (which date shall not be later than July 31, 2007) on which the
borrowings under the Bridge Loan Facility are made and the Acquisition is
consummated (the “Closing Date”).
 
   
Amortization:
  No amortization will be required with respect to the Bridge Loan Facility.
Amounts outstanding under the Bridge Loan Facility will be due and payable on
the Maturity Date of the Bridge Loan Facility.
 
   
Interest Rate:
  All amounts outstanding under the Bridge Loan Facility will bear interest, at
the Borrower’s option, at either (a) the Base Rate or (b) the reserve adjusted
Eurodollar Rate plus the Applicable Margins.
 
   
 
  As used herein, the terms “Base Rate” and “reserve adjusted Eurodollar Rate”
will have meanings customary for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the reserve adjusted Eurodollar Rate will be customary for financings of this
type. Interest on amounts not paid when due will accrue at a rate equal to the
rate on loans bearing interest at the rate determined by reference to the rate
applicable to such unpaid amounts plus an additional two percentage points
(2.00%) per annum and shall be payable on demand.
 
   
 
  The Applicable Margin shall equal the percentage designated on Annex D and
based upon the Borrower’s Credit Ratings (as defined in Annex D) as in effect
from time to time.
 
   
Interest Payments:
  Quarterly for loans bearing interest with reference to the Base Rate; except
as set forth below, on the last day of selected interest periods (which shall be
one, two, three and six months) for loans bearing interest with reference to the
reserve adjusted Eurodollar Rate (and at the end of every three months, in the
case of interest periods of longer than three months); and upon prepayment, in
each case payable in arrears and computed on the basis of a 360-day year
(365/366 day year with respect to loans bearing interest with reference to the
Base Rate).
 
   
Funding Protection:
  Customary for transactions of this type, including breakage costs, gross-up
for withholding, compensation for increased costs and compliance with capital
adequacy and other regulatory restrictions and related sunset and lender
mitigation provisions, similar to those in the Existing Facility (as defined
below).
 
   
Voluntary Prepayments:
  The Bridge Loan Facility may be prepaid in whole or in part without premium or
penalty; provided that loans bearing interest with reference to the reserve
adjusted Eurodollar Rate will be prepayable only on the last day of the related
interest period unless the Borrower pays any related breakage costs.

Annex B-3



--------------------------------------------------------------------------------



 





     
Mandatory Prepayments:
  The following mandatory prepayments shall be required (subject to certain
basket amounts to be negotiated in the definitive Loan Documents):
 
   
 
 
1.    Asset Sales: Prepayments in an amount equal to 100% of the net cash
proceeds of the sale or other disposition of any property or assets of the
Borrower or its subsidiaries (subject to certain exceptions to be determined) of
any property or assets above a threshold to be agreed, other than net cash
proceeds of sales or other dispositions of inventory and equipment in the
ordinary course of business and net cash proceeds (not in excess of an amount to
be agreed upon in the aggregate) that are reinvested in other assets useful in
the business of the Borrower and its subsidiaries within one year of receipt
thereof.
 
   
 
 
2.    Equity Offerings: Prepayments in an amount equal to 100% of the net cash
proceeds received from the issuance of equity securities of, the Borrower or its
subsidiaries (other than issuances pursuant to employee stock plans).
 
   
 
 
3.    Incurrence of Indebtedness: Prepayments in an amount equal to 100% of the
net cash proceeds received from the incurrence of indebtedness for borrowed
money by, the Borrower or its subsidiaries (other than a Working Capital
Facility (as defined below) and refinancings, renewals and replacements of
existing indebtedness permitted to be outstanding on the Closing Date).
 
   
 
  All mandatory prepayments will be applied without penalty or premium (except
for breakage costs, if any).
 
   
Representations and
Warranties:
   
 
  Representations and warranties consistent with the Borrower’s existing
revolving credit facility (the “Existing Facility”):
 
   
 
 
1.    Borrower’s and its material subsidiaries’ organizational power, existence,
and foreign organizational qualification and good standing to conduct business
(except where failure to be so qualified or in good standing would not have a
material adverse effect);
 
   
 
 
2.    Borrower’s corporate authorization to execute and perform the credit
agreement for the Bridge Loan Facility (the “Credit Agreement”) and other loan
documents and Borrower’s and its material subsidiaries’ corporate authorization
to own and operate its properties and to carry on its business;
 
   
 
 
3.     Validity and enforceability of loan documents;

Annex B-4



--------------------------------------------------------------------------------



 



  4.   Receipt of necessary governmental and third party approvals and consents
and absence of conflict of loan documents with any laws, charter documents or
material contractual obligations;     5.   Compliance with Federal Reserve
margin regulations, Investment Company Act, and Public Utility Holding Company
Act of 1935;     6.        Accuracy of written disclosure in all material
respects;     7.   Accuracy of financial statements and other material financial
information in all material respects;     8.   Absence of any material adverse
effect (as defined in the Commitment Letter) with respect to the Borrower and
its subsidiaries, taken as a whole, and Blue and its subsidiaries, taken as a
whole;     9.   Payment of taxes except where contested in good faith or where
failure to pay could not reasonably be expected to have a material adverse
effect;     10.   Ownership by Borrower or its subsidiaries of all property,
including intellectual property necessary to the conduct of its business, except
where the failure could not reasonably be expected to have a material adverse
effect;     11.   Maintenance of insurance as required by the Affirmative
Covenants;     12.   Absence of any pending or, to the knowledge of the
Borrower, threatened litigation, environmental claim, unfair labor practice or
union complaint or activity that is reasonably likely to have a material adverse
effect;     13.   Compliance with ERISA and the Patriot Act; and     14.  
Existing indebtedness and liens.

     
Affirmative Covenants:
  Affirmative covenants consistent with the Existing Facility:
 
 
1.    Maintenance of organizational existence of Borrower and material
subsidiaries, except as permitted under Negative Covenants or where the failure
to maintain such existence of any Subsidiary could not reasonably be expected to
have a material adverse effect;
 
   
 
 
2.    Maintenance of properties necessary to the proper conduct of the
Borrower’s business unless such failure could not reasonably be expected to have
a material adverse effect;

Annex B-5



--------------------------------------------------------------------------------



 



     
 
 
3.    Payment of taxes and other obligations, including ERISA obligations,
except where contested in good faith or where nonpayment could not reasonably be
expected to result in a material adverse effect;
 
   
 
 
4.    Maintenance of insurance (including self-insurance) customary among
companies in similar businesses to the Borrower and its material subsidiaries;
 
   
 
 
5.    Delivery of financial statements, compliance certificates and other
information, including delivery of public filings with the Securities and
Exchange Commission (“SEC”) (it being understood that publicly filing
information with the SEC will satisfy delivery hereunder);
 
   
 
 
6.     Availability of books, records and properties for reasonable inspection;
 
   
 
 
7.    Delivery of (i) notice of defaults, litigation, ERISA events, and other
events that could reasonably be expected to result in a material adverse effect
and (ii) environmental audits and reports with respect to any environmental
liabilities or matters that could reasonably be expected to result in a material
adverse effect;
 
   
 
 
8.     Compliance with laws, including environmental laws and ERISA, except
where such non-compliance, liabilities or events could not reasonably be
expected to result in a material adverse effect; and
 
   
 
 
9.    Use of proceeds for the purposes set forth above and in compliance with
Federal Reserve margin regulations.
 
   
Negative Covenants:
  Negative covenants consistent with the Existing Facility (with baskets and
thresholds not otherwise included below to be agreed):
 
   
 
 
1.     Limitation on changes to lines of business such that the Borrower and its
subsidiaries shall not engage primarily in businesses other than contract
drilling, provision of services to the energy industry, other existing
businesses described in current SEC filings, and any related businesses.
 
   
 
 
2.    Prohibitions on mergers, consolidations, schemes of arrangement,
liquidation, or dissolution of the Borrower, or the sale, transfer, lease or
other disposition of all or substantially all of the Borrower’s assets, except
that (A) the Borrower or any of its subsidiaries may merge into, or consolidate
or complete a scheme of arrangement with, any other Person if upon the
consummation of any such merger, consolidation or scheme of arrangement the
Borrower or such subsidiary is the surviving Person to any such merger,
consolidation or scheme of arrangement (or the other Person is, or will thereby
become a subsidiary of the Borrower), (B) the Borrower may sell or transfer all
or substantially all of its assets (including stock in its subsidiaries) to any
Person if such Person is a subsidiary of the Borrower (or a Person who will
contemporaneously therewith become a subsidiary of the Borrower), so long as in
the case of any transaction described in the

Annex B-6



--------------------------------------------------------------------------------



 



     
 
  preceding clauses (A) and (B), no Default or Event of Default shall exist
immediately prior to, or after giving effect to, such transaction and (C) the
Acquisition may be consummated.
 
   
 
3.
No liens, except (“Permitted Liens”):

  (a)   statutory and other liens arising in the ordinary course of business
unrelated to borrowed money;     (b)   liens arising out of final judgments (not
covered by insurance, subject to customary deductibles) securing judgments in an
aggregate amount outstanding at any time not exceeding $125.0 million;     (c)  
liens securing interest rate or foreign exchange hedging obligations incurred in
the ordinary course of business and not for speculative purposes;     (d)  
liens on fixed or capital assets acquired, constructed, improved, altered or
repaired by the Borrower or any subsidiary and related assets acquired,
constructed, improved, altered or repaired in connection therewith or arising
therefrom; provided that (i) such liens secure Indebtedness otherwise permitted,
(ii) such liens and the Indebtedness secured thereby are incurred prior to or
within 365 days after such acquisition or the later of the completion of such
construction, improvement, alteration or repair or the date of commercial
operation of the assets constructed, improved, altered or repaired, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring,
constructing, improving, altering or repairing such fixed or capital assets, and
(iv) such lien shall not apply to any other property or assets of the Borrower
or any subsidiary;     (e)   liens on property existing at the time such
property is acquired by the Borrower or any subsidiary of the Borrower and not
created in contemplation of such acquisition (or on repairs, renewals,
replacements, additions, accessions and betterments thereto), and liens on the
assets of any Person at the time such Person becomes a subsidiary of the
Borrower and not created in contemplation of such Person becoming a subsidiary
of the Borrower (or on repairs, renewals, replacements, additions, accessions
and betterments thereto);     (f)   existing liens as set forth on a Schedule to
the Credit Agreement (subject to a minimum threshold of $30.0 million for
listing of liens on the Schedule) and satisfactory to the Agents and Arrangers;
    (g)   financing statements filed by lessors of property (but only relating
to the leased property);

Annex B-7



--------------------------------------------------------------------------------



 



  (h)   liens on the stock or assets of SPVs (as defined in the Existing
Facility);     (i)   liens on property securing Non-Recourse Debt (as defined in
the Existing Facility);     (j)   liens created in connection with the
securitization programs, if any, of the Borrower and its subsidiaries;     (k)  
other liens securing Indebtedness (or other obligations) not exceeding at the
time of incurrence thereof (together with all such other liens securing
Indebtedness (or other obligations) outstanding pursuant to this clause (k) at
such time) ten percent (10%) of Consolidated Tangible Net Worth (as defined in
the Existing Facility);     (l)   extensions, renewals and replacements of
permitted liens, so long as there is no increase in the indebtedness secured
thereby (other than amounts incurred to pay costs of renewal and replacement)
and no additional property (other than accessions, improvements, and
replacements in respect of such property) is subject to such lien; and     (m)  
any working capital credit facility (a “Working Capital Facility”) obtained by
the Borrower or any of its subsidiaries shall not contain provisions more
favorable to the lenders providing such facility than the provisions applicable
to the Bridge Loan Facility.

  4.   The subsidiaries of the Borrower shall not incur, assume or suffer to
exist any Indebtedness except:

  (a)   Indebtedness under the Loan Documents;     (b)   existing Indebtedness
as set forth on a Schedule to the Credit Agreement (subject to a minimum
threshold of $30.0 million for listing of Indebtedness on the Schedule) and
satisfactory to the Agents and the Arrangers;     (c)   intercompany loans and
advances;     (d)   Indebtedness under any interest rate protection agreements
or foreign exchange hedges incurred in the ordinary course of business and not
for speculative purposes;     (e)   Indebtedness (i) under overdraft lines of
credit or for working capital purposes in foreign countries with financial
institutions and (ii) arising from the honoring by a bank or other Person of a
check, draft or similar instrument inadvertently drawing against

Annex B-8



--------------------------------------------------------------------------------



 



      insufficient funds, all such Indebtedness not to exceed $300.0 million
outstanding;     (f)   Indebtedness of a person existing at the time such Person
becomes a subsidiary of the Borrower or is merged with or into the Borrower or
any subsidiary of the Borrower and not incurred in contemplation of such
transaction;     (g)   Indebtedness under performance guaranties and letters of
credit issued in the ordinary course of business;     (h)   Indebtedness created
in connection with the securitization programs, if any;     (i)   other
Indebtedness in an aggregate principal amount outstanding at the time of
incurrence thereof (together with all such other Indebtedness outstanding
pursuant to this clause (i) at such time) not to exceed ten percent (10%) of
Consolidated Net Assets (the “Subsidiary Debt Basket Amount”);     (j)   other
Indebtedness of the Borrower’s subsidiaries so long as such subsidiary has in
force a Subsidiary Guaranty in favor of the Lenders in a form satisfactory to
the Lenders, provided that such Subsidiary Guaranty contains a provision that
such Subsidiary Guaranty shall be terminated if the aggregate principal amount
of Indebtedness of all Subsidiaries permitted to be outstanding pursuant to this
clause 4(j) is equal to or less than the Subsidiary Debt Basket Amount, and no
default then exists; and     (k)   extensions, renewals or replacements of
permitted indebtedness which do not increase the amount of such indebtedness,
other than amounts incurred to pay the costs of any such extension, renewal or
refinancing;     5.   no sale and leaseback transactions, except those that may
be incurred, assumed or suffered to exist without violating any section of the
Credit Agreement, including, without limitation, the Financial Covenant; and    
6.   limitation on transactions with affiliates (other than the Borrower and its
subsidiaries and their employee benefit plans and related trusts, existing
transactions and customary exceptions) on other than arm’s-length terms.

     
Financial Covenant:
  A maximum leverage ratio with the definition and levels to be mutually agreed
among the Arrangers and the Parents (the “Financial Covenant”).
 
   
Events of Default:
  Events of Default consistent with the Existing Facility:

  1.   nonpayment of principal, interest, fees or other amounts within

Annex B-9



--------------------------------------------------------------------------------



 



      three Business Days of date due;     2.   violation of covenants (subject
to a grace period of 30 days after notice thereof to the Borrower (other than
for violations of the Financial Covenant, merger prohibitions and lien
limitation));     3.   material inaccuracy of representations and warranties;  
  4.   (a) Indebtedness in the aggregate principal amount of $125.0 million    
    (“Material Indebtedness”) of the Borrower and its Subsidiaries shall (i) not
be paid at maturity (beyond applicable grace periods), or (ii) be declared to be
due and payable prior to the stated maturity thereof, or (b) a default on
Material Indebtedness occurs which permits its holders to accelerate the
maturity of such Indebtedness or requires such Indebtedness to be prepaid,
redeemed, or repurchased prior to its stated maturity;     5.   bankruptcy
events affecting Borrower or significant subsidiaries as defined in
Regulation S-X of the Securities and Exchange Act;     6.   certain ERISA events
which could reasonably be expected to result in liabilities in excess of $125.0
million;     7.   material judgments not covered by insurance (subject to
customary deductible) in excess of $125.0 million in the aggregate which remain
undischarged and unstayed for a period of 30 days (60 days for foreign
judgments); or     8.   any Person or group of persons acting in concert (as
such terms are used in Rule 13d-5 under the Securities and Exchange Act)
acquires shares representing 50% or more of voting power of Borrower’s ordinary
shares.

     
Conditions Precedent to Initial Borrowing:
  The several obligations of the Lenders to make, or cause one of their
respective affiliates to make, loans under the Bridge Loan Facility will be
subject only to the conditions precedent listed on Annex C attached hereto and
in the Commitment Letter.
 
   
Assignments and Participations:
  The Lenders may assign all or, in an amount of not less than $10.0 million
with respect to any part of, their respective shares of the Bridge Loan Facility
to their affiliates or one or more banks, financial institutions or other
entities that are eligible assignees (to be described in the Credit Agreement)
which, are acceptable to the Administrative Agent and (except during the
existence of an Event of Default) the Borrower, each such consent not to be
unreasonably withheld or delayed. Upon such assignment, such affiliate, bank,
financial institution or entity will become a Lender for all purposes under the
Loan Documents; provided that assignments made to affiliates and other Lenders
will not be subject to the above described consent or

Annex B-10



--------------------------------------------------------------------------------



 



     
 
  minimum assignment amount requirements. A $3,500 processing fee will be
required in connection with any such assignment. The Lenders will also have the
right to sell participations, subject to customary limitations on voting rights,
in their respective shares of the Bridge Loan Facility.
 
   
Requisite Lenders:
  Lenders holding more than 50% of total commitments or exposure under the
Bridge Loan Facility, except that with respect to matters relating to the
interest rates, maturity and the definition of Requisite Lenders, Requisite
Lenders will be defined as Lenders holding 100% of total commitments or exposure
of the total commitments affected thereby.
 
   
Taxes:
  The Bridge Loan Facility will provide that all payments are to be made free
and clear of any taxes (other than franchise taxes and taxes on overall net
income to the extent set forth in the Existing Facility), imposts, assessments,
withholdings or other deductions whatsoever. Lenders shall furnish to the
Administrative Agent appropriate certificates or other evidence of exemption
from U.S. federal tax withholding.
 
   
Indemnity:
  The Bridge Loan Facility will provide customary and appropriate provisions
relating to indemnity and related matters in a form reasonably satisfactory to
the Arrangers, the Administrative Agent, the Syndication Agent and the Borrower.
 
   
Governing Law and Jurisdiction:
  The Bridge Loan Facility will provide that the Borrower will submit to the
non-exclusive jurisdiction and venue of the federal and state courts of the
State of New York and shall waive any right to trial by jury. New York law shall
govern the loan documents.
 
   
Counsel to the Arrangers:
  Latham & Watkins LLP.

The foregoing is intended to summarize certain material terms of the Bridge Loan
Facility. It is not intended to be a definitive list of all of the requirements
of the Lenders in connection with the Bridge Loan Facility; provided that the
terms of the Bridge Loan Facility not otherwise addressed in this Annex B shall
be substantially similar to the terms in the Existing Facility (to the extent
applicable), shall be subject to mutual agreement among the Arrangers and the
Parents and the conditions to the initial borrowing shall be only those set
forth in Annex C and in the Commitment Letter.

Annex B-11



--------------------------------------------------------------------------------



 



ANNEX C
Transocean Inc.
Summary of Conditions Precedent to the Bridge Loan Facility
This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Bridge Loan Facility.

1.   Concurrent Transactions: The terms of the material documents related to the
Acquisition (the “Acquisition Agreements”) (including the exhibits, schedules
and all related documents) shall be reasonably satisfactory to the Arrangers (it
being acknowledged that the draft of the Merger Agreement dated July 18, 2007 is
satisfactory to the Arrangers) and the Acquisition shall have been consummated
pursuant to the Acquisition Agreements. All conditions precedent to the
consummation of the Acquisition in the Merger Agreement shall have been
satisfied or waived (with the prior consent (not to be unreasonably withheld or
delayed) of the Arrangers (other than the waiver of the financing condition), if
the Arrangers reasonably determine such waiver is materially adverse to the
Lenders).

2.   Financial Statements. The Arrangers shall have received (i) at least
30 days prior to the Closing Date, audited financial statements of each Parent
for each of the three fiscal years immediately preceding the Acquisition and
ended at least 90 days prior to the Closing Date; (ii) as soon as internal
financial statements are available, and in any event at least 10 days prior to
the Closing Date, unaudited financial statements for any interim period or
periods of each Parent ended after the date of the most recent audited financial
statements and at least 45 days prior to the Closing Date; (iii) customary
additional audited and unaudited financial statements for all recent, probable
or pending acquisitions; and (iv) customary pro forma financial statements, in
each case meeting the requirements of Regulation S-X for Form S-3 registration
statements.

3.   Performance of Obligations. All reasonable and documented costs, fees,
expenses and other compensation to the Arrangers, the Administrative Agent or
the Lenders shall have been paid to the extent due and the Borrower shall have
complied in all material respects with all of its other obligations under the
Commitment Letter.

4.   Closing Documents. The Arrangers shall have received the following and the
following shall have been satisfied, as applicable, on or prior to the date of
the initial funding under Bridge Loan Facility: (i) the delivery of customary
legal opinions, corporate records and documents from public officials, and
officer’s certificates; (ii) evidence of authority; (iii) obtaining material
third party and governmental consents required in connection with the Bridge
Loan Facility, (iv) absence of litigation affecting the Bridge Loan Facility.
The Arrangers shall have received at least 5 days prior to the Closing Date all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act. The conditions to all borrowings will
also include requirements relating to prior written notice of borrowing, the
material accuracy of representations and warranties and the absence of any
default or potential event of default.

Annex C



--------------------------------------------------------------------------------



 



ANNEX D
PRICING GRID

                                              Level I                 (Basis
Points Per Annum)   A-/A3   Level II   Level III   Level IV   Level V Bridge
Loan Facility Pricing   or better   BBB+/Baa1   BBB/Baa2   BBB-/Baa3   £ BB+/Ba1
Applicable Margin
    35.0       40.0       50.0       72.5       85.0  

Credit Ratings means the debt ratings (either express or implied) by S&P and
Moody’s in respect of the Borrower’s non-credit enhanced senior unsecured
long-term debt. For purposes of determining the Applicable Margin, the level
will be determined based upon the two highest ratings provided by S&P and
Moody’s. If the two highest ratings differ: (i) by one rating, the higher rating
will apply, (ii) by two ratings, the rating which falls between them will apply,
or (iii) by more than two, the rating will be one level above the lower rating.

Annex D